DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 18-20, drawn to a zinc- bismuth-borate glass, classified in C03C3/14.
II.	Claims 21-34, drawn to boroaluminosilicate glass comprising WO3, classified in C03C3/091.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related glass products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and do not overlap in scope. The two glasses are from two very distinct and different glass systems.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

- The inventions have acquired a separate status in the art in view of their different classification.
- The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
- The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Russell Magaziner on 13 June 2022 a provisional election was made without traverse to prosecute the invention of Group II, claim21-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 1 March 2022, 1 March 2022, 22 April 2022, and 24 May 2022 have been considered by the Examiner.

Drawings
	The original drawings received on 1 December 2021 are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: minor typographical error.
In paragraph [0040], lines 5-6 the specification recites “from greater than 0 mol% to about 10 mol% of at least one of Na2O, K2O, Cs2O, and Rb2O (0 mol% < Na2O + K2O + Cs2O + Rb2O ≤9 mol%)”. The Examiner wonders if the mathematical representation should actually read “≤10 mol%” in line with the other components style in that paragraph.  
Appropriate correction is required.

Claim Objections
Claims 25-34 are objected to because of the following informalities:  minor typographical errors.
Claims 25-34 recite that they depend from claim 20. However, in an Interview with the Applicant’s Representative it was discussed that claims 25-34 should depend from claim 21. The response to this office action should correct the dependency. Claims 25-34 have been examined as if they depend from claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-34 recite the limitation “The glass”. The Examiner is not clear if the claims are being directed towards a glass composition or a glass ceramic composition. In paragraphs [0039] and [0040] of the instant specification state that “the glass phase is a borosilicate glass and the glass ceramic comprises SiO2, Al2O3, B2O3, WO3, and at least one alkali metal oxide…and the crystalline tungsten bronze phase is a tungsten bronze solid solution…” paragraph [0040] further states “the glass ceramic comprises: from about 56 mol% to about 78 mol% SiO2…” which is the same composition as recited in claim 21. Furthermore, the specification and claim 13 of provisional application 62/352,602 from which the instant application claims priority to via several parent applications recite that the composition as recited in claim 21 is for a glass ceramic.
Therefore, it is unclear if the claim intends to be drawn to a glass or a glass ceramic. This renders the claim indefinite.
The Examiner has examined the claims such that the composition is a glass material and not a glass ceramic.  
Claims 22-34 are rejected as indefinite since they depend either directly or indirectly from claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fechner et al., U.S. Patent US 7,517,822.
Fechner et al. teach a glass having the following composition in terms of weight percentages: 55-80% of SiO2, 8-25% of B2O3, 0.5-10% of Al2O3, 1-16% of Li2O+Na2O+K2O, 0-6% of MgO+CaO+SrO+BaO, 0-3% of ZnO, 0-5% of ZrO2, 0-5% of Bi2O3, 0-3% of MoO3, 0-1% of Sb2O3, 0-1% of As2O3, 0-1% of SnO2, 0-1% of CeO2, 0-0.5% of Cl, 0-1% of F, 0-0.5% of SO3, 0-5% of TiO2, 0-3% of PbO, 0-1% of Fe2O3, 0-5% of the sum of Fe2O3, CeO2, V2O5, Nb2O5, WO3, TiO2, PbO, As2O3, and Sb2O3. See Abstract and the entire specification, specifically, column 2, line 35 to column 4, line 18.
Fechner et al. fail to teach any examples or compositional ranges in terms of molar percentages that are sufficiently specific to anticipate the compositional limitations of claims 21-34.  However, it is believed that the weight percent ranges taught by Fechner et al. if converted to molar percentages would have overlapping compositional ranges with instant claims 21-34. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Fechner et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, U.S. Patent US 2009/0325349 A1.
Hashimoto teaches a glass having the following composition in terms of mole percentages: 40-75% of SiO2, 3-21% of B2O3, 0-8% of Al2O3, 1-20% of Li2O+Na2O+K2O, 0-6% of Li2O, 0-12% of Na2O, 2-15% of K2O, 15-45% of MgO+CaO+SrO+BaO, 0-20% of MgO, 0-20% of CaO, 0-35% of SrO, 0-35% of BaO, 0-15% of ZnO, 0-10% of WO3, 0-10% of Nb2O5, 0-10% of Ta2O5, 0-10% of ZrO2, 0-10% of TiO2, 0-10% of P2O5, 0-5% of Fe2O3, and fining agents: Sb2O3, SnO2, CeO2, Cl, F, and SO3. See Abstract and the entire specification, specifically, paragraphs [0025] and [0064]-[0089].
Hashimoto  fails to teach any examples or compositional ranges in terms of molar percentages that are sufficiently specific to anticipate the compositional limitations of claims 21-34.  However, the mole percent ranges taught by Hashimoto have overlapping compositional ranges with instant claims 21-34. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Hashimoto overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A. BOLDEN/
Primary Examiner, Art Unit 1731

EAB
18 June 2022